DETAILED ACTION

The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant claims continuation priority to U.S. Patent Application No. 16/244,858 (now Patent No. 10,867,342 B2), which claims priority to U.S. Patent Application No. 14/801,291 (now Patent No. 10,223,734 B2), which claims priority to provisional U.S. Patent Application No. 62/148,592, filed 4/16/2015.

Information Disclosure Statement
The IDSs submitted on 11/05/2020 has been considered. 


Status of Claims
Applicant’s claims, filed 11/05/2020, have been entered. Claims 1-25 have been entered. Claims 1-25 are pending and have been examined. 

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interaction control capability manager”, “a shared information manager”, “an applied selection manager”, in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,342 and on claims 1-20 of U.S. Patent No. 10,223,734. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of the current application read-on claims 1-20 of U.S. Patent No. 10,867,342 and on claims 1-20 of U.S. Patent No. 10,223,734. While the claims of the present application recite a “first communication,” “a first request”, “a second communication,” “a third communication,”, “a second request,” “a fourth communication,” “a fifth communication,” “a third request,” “a sixth communication,” “a seventh communication,” “an eight communication,” “a fourth request,” and “a ninth communication” and the claims of U.S. Patent No. 10,867,342 and 10,223,734  recite “a session initiation communication,” “a session initiation request,” “a first user control communication,” “a second user control communication,” “an information request”, “an information communication,” “an interest indication communication,” “a shared information request,” “a shared information communication,” “a shared information alert,” “a selection indication communication,”  “an information sharing request,” and a “population indication communication”, respectfully. The “first communication” is anticipated by “a session initiation communication” the “first request” is anticipated by “a session initiation request,” the “second communication” is anticipated by “a first user control communication,” the “third communication” is anticipated by “a second user control communication,” the “second request” is anticipated by “an information request,” the “fourth communication” is anticipated by “an information communication,” the “fifth communication” is anticipated by “an interest indication communication,” the “third request” is anticipated by “a shared information request,” the “sixth communication” is anticipated by “a shared information communication,” the “seventh communication” is anticipated by “a shared information alert,” the “eight communication” is anticipated by “a selection indication communication,” the “fourth request” is anticipated by “an information sharing request,” and the “ninth communication” is anticipated by a “population indication communication.”

REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for indication of allowable subject matter:
The present invention is directed towards allowing two users on separate devices to view shared information including a plurality of products to purchase and presenting the shared information contemporaneously including the second user selection at least one of the products. Independent claims 1, 11, and 21 teaches the novel and non-obvious features of: 
assign a first user interaction control capability to the first device via a first communication transmitted from the server to the first device; 
assign a second user interaction control capability to the second device via a second communication transmitted from the server to the second device, the first user interaction control capability to be independent of the second user interaction control capability;
communicate shared information to present contemporaneously on the first and second devices, the shared information provided by processing resources of the server to facilitate participation of the first and second devices in the interactive display platform without imposing a processing resources burden corresponding to an offloaded processing resources demand on the first and second devices to manage sharing of the shared information between the first and second devices, the shared information including data representing a plurality of products available for purchase, the shared information to be communicated by: 
	in response to a first request received at the server from the first device, communicating, via a third communication transmitted from the server to the first device, information including the shared information to present on the first device, the first request being based on a fourth indication communication generated at the second device using the second user interaction control capability and transmitted from the second device to the first device via a peer-to-peer connection between the first and second devices, the peer-to-peer connection established by the server via a fifth communication transmitted from the server to at least one of the first device or the second device in response to a second request received at the server from the second device; and 
	in response to a third request received at the server from the second device, communicating, via a sixth communication transmitted from the server to the second device, the shared information to present on the second device, the third request being based on a seventh communication generated at the first device using the first user interaction control capability and transmitted from the first device to the second device via the peer-to-peer connection; and access a selection applied to the shared information presented contemporaneously on the first and second devices, the selection based on the first device using the first user interaction control capability, the selection also based on an eighth communication transmitted from the second device to the first device via the peer-to-peer connection to select at least one of the products available for purchase.
While online shopping between users and presenting information contemporaneously on two devices is known, the specification of assign a first user interaction control capability to the first device via a first communication transmitted from the server to the first device; assign a second user interaction control capability to the second device via a second communication transmitted from the server to the second device, the first user interaction control capability to be independent of the second user interaction control capability; communicate shared information to present contemporaneously on the first and second devices, the shared information provided by processing resources of the server to facilitate participation of the first and second devices in the interactive display platform without imposing a processing resources burden corresponding to an offloaded processing resources demand on the first and second devices to manage sharing of the shared information between the first and second devices, the shared information including data representing a plurality of products available for purchase, the shared information to be communicated by: in response to a first request received at the server from the first device, communicating, via a third communication transmitted from the server to the first device, information including the shared information to present on the first device, the first request being based on a fourth indication communication generated at the second device using the second user interaction control capability and transmitted from the second device to the first device via a peer-to-peer connection between the first and second devices, the peer-to-peer connection established by the server via a fifth communication transmitted from the server to at least one of the first device or the second device in response to a second request received at the server from the second device; and in response to a third request received at the server from the second device, communicating, via a sixth communication transmitted from the server to the second device, the shared information to present on the second device, the third request being based on a seventh communication generated at the first device using the first user interaction control capability and transmitted from the first device to the second device via the peer-to-peer connection; and access a selection applied to the shared information presented contemporaneously on the first and second devices, the selection based on the first device using the first user interaction control capability, the selection also based on an eighth communication transmitted from the second device to the first device via the peer-to-peer connection to select at least one of the products available for purchase is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to allowing multiple users to have a joint session. Roberts et al. (US 6,295,551 B1) discloses allowing two users to jointly browse online content simultaneously by initiation sessions between the two users through a server. Hertschuh et al. (US 8,630,851 B1) discloses allowing a joint shopping session between two users where a second user can initiate purchase of an item by selection. Roberts and Hertschuh do not anticipate nor render obvious: assign a first user interaction control capability to the first device via a first communication transmitted from the server to the first device; assign a second user interaction control capability to the second device via a second communication transmitted from the server to the second device, the first user interaction control capability to be independent of the second user interaction control capability; communicate shared information to present contemporaneously on the first and second devices, the shared information provided by processing resources of the server to facilitate participation of the first and second devices in the interactive display platform without imposing a processing resources burden corresponding to an offloaded processing resources demand on the first and second devices to manage sharing of the shared information between the first and second devices, the shared information including data representing a plurality of products available for purchase, the shared information to be communicated by: in response to a first request received at the server from the first device, communicating, via a third communication transmitted from the server to the first device, information including the shared information to present on the first device, the first request being based on a fourth indication communication generated at the second device using the second user interaction control capability and transmitted from the second device to the first device via a peer-to-peer connection between the first and second devices, the peer-to-peer connection established by the server via a fifth communication transmitted from the server to at least one of the first device or the second device in response to a second request received at the server from the second device; and in response to a third request received at the server from the second device, communicating, via a sixth communication transmitted from the server to the second device, the shared information to present on the second device, the third request being based on a seventh communication generated at the first device using the first user interaction control capability and transmitted from the first device to the second device via the peer-to-peer connection; and access a selection applied to the shared information presented contemporaneously on the first and second devices, the selection based on the first device using the first user interaction control capability, the selection also based on an eighth communication transmitted from the second device to the first device via the peer-to-peer connection to select at least one of the products available for purchase.



Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Roberts et al. (US 6,295,551 B1) discloses allowing two users to jointly browse online content simultaneously by initiation sessions between the two users through a server.  
	Reference B of the Notice of References Cited Hertschuh et al. (US 8,630,851 B1) discloses allowing a joint shopping session between two users where a second user can initiate purchase of an item by selection. 
	Reference U of the Notice of References Cited “Slingshot App lets you share your iOS screen with others on any platform” discloses a cross-platform application that allows users to share their iOS screen with other users using different platforms and allows the users to collaborate with each other.
	Reference V of the Notice of References Cited “Google updates Google+ hangouts with a new look and screen sharing” discloses a video chat system that allows screen sharing between users. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625